Case 3:19-cv-10170-BRM-LHG Document 152 Filed 11/15/19 Page 1 of 4 PageID: 9145




 ALSTON & BIRD LLP
   Jenny Kramer (NJ Bar No. 014372001)
      90 Park Avenue 15th Floor
      New York, NY 10016
      (212) 210-9400 (Phone)
   Michael P. Kenny (pro hac vice)
   Matthew D. Kent (pro hac vice)
   Allison S. Thompson (pro hac vice)
   Jonathan D. Parente (pro hac vice)
      1201 West Peachtree Street, Suite 4900
      Atlanta, GA 30309
      (404) 881-7000 (Phone)

 Attorneys for Plaintiff Sandoz Inc.

                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


  Sandoz Inc. and RareGen, LLC
                                          Case No. 3:19-cv-10170-BRM-LHG
              Plaintiffs,

        v.                                      SANDOZ INC.’S NOTICE OF
                                               OPPOSED MOTION TO SEAL
  United Therapeutics Corporation and
  Smiths Medical ASD, Inc.                      Pursuant to Local Civil Rule 5.3

              Defendants.                      Return Date: December 16, 2019



       PLEASE TAKE NOTICE that on December 16, 2019, or as soon thereafter

 as counsel may be heard, Plaintiff Sandoz Inc. (“Sandoz”), by and through its

 undersigned attorneys, shall move before the Honorable Lois H. Goodman, United
Case 3:19-cv-10170-BRM-LHG Document 152 Filed 11/15/19 Page 2 of 4 PageID: 9146




 States Magistrate Judge, District of New Jersey, for an Order in the above-captioned

 matter, pursuant to Local Civil Rule 5.3(c), sealing portions of the following:

       1.     ECF No. 106-1: Memorandum in Support of Plaintiffs’ Motion for

 Preliminary Injunction;

       2.     ECF No. 108: Affidavit of Damian deGoa in Support of Plaintiffs’

 Motion for Preliminary Injunction and certain exhibits appended thereto as outlined

 in Exhibit A;

       3.     ECF No. 109: Expert Report of Mohan Rao, Ph.D. in Support of

 Plaintiffs’ Motion for Preliminary Injunction;

       4.     ECF No. 110: Declaration of John M. Collins, Ph.D. in Support of

 Plaintiffs’ Motion for Preliminary Injunction;

       5.     ECF No. 112: Certain exhibits appended to the Declaration of Ethan

 Glass in Support of Plaintiffs’ Motion for Preliminary Injunction as outlined in

 Exhibit A;

       6.     ECF No. 122: Defendants’ Brief in Opposition to Plaintiffs’ Motion for

 Preliminary Injunction;

       7.     ECF No. 124: Expert Report of Dnyanesh Talpade in Support of

 Defendants’ Opposition to Plaintiffs’ Motion for Preliminary Injunction;

       8.     ECF No. 125: Expert Report of Eric M. Gaier, Ph.D. in Support of

 Defendants’ Opposition to Plaintiffs’ Motion for Preliminary Injunction;



                                           2
Case 3:19-cv-10170-BRM-LHG Document 152 Filed 11/15/19 Page 3 of 4 PageID: 9147




       9.      ECF Nos. 131-133: Declaration of Edward C. Barnidge in Support of

 Defendants’ Opposition to Plaintiffs’ Motion for Preliminary Injunction and certain

 exhibits appended thereto as outlined in Exhibit A;

       10.     ECF No. 136-1: Amended Exhibit T to the Declaration of Edward C.

 Barnidge in support of Defendants’ Opposition to Plaintiffs’ Motion for Preliminary

 Injunction.

       11.     ECF No. 137: Certain exhibits and Appendix A to Plaintiffs’

 Supplemental Evidence in Support of Plaintiffs’ Motion for Preliminary Injunction.

       PLEASE TAKE FURTHER NOTICE that in support of the opposed

 motion, Sandoz will rely upon the accompanying Declaration of Jenny Kramer.

       PLEASE TAKE FURTHER NOTICE that a proposed Order containing

 Findings of Fact and Conclusions of Law is being filed herewith; and

       PLEASE TAKE FURTHER NOTICE that, pursuant to Local Civil Rule

 5.3(c)(1), no brief is necessary in support of the opposed motion, as Sandoz does not

 believe a brief would assist the Court.



       Dated: November 15, 2019

                                           /s/ Jenny Kramer
                                           ALSTON & BIRD LLP
                                           Jenny Kramer (NJ Bar No. 014372001)
                                               90 Park Avenue 15th Floor
                                               New York, NY 10016
                                               (212) 210-9400 (Phone)

                                           3
Case 3:19-cv-10170-BRM-LHG Document 152 Filed 11/15/19 Page 4 of 4 PageID: 9148




                                      Michael P. Kenny (pro hac vice)
                                      Matthew D. Kent (pro hac vice)
                                      Allison S. Thompson (pro hac vice)
                                      Jonathan D. Parente (pro hac vice)
                                         1201 West Peachtree Street, Suite 4900
                                         Atlanta, GA 30309
                                         (404) 881-7000 (Phone)

                                   Attorneys for Plaintiff Sandoz Inc.




                                       4
